FIRST DIVISION
                                 DOYLE, C. J.,
                          PHIPPS, P. J., and BOGGS, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    October 17, 2016




In the Court of Appeals of Georgia
 A15A0405. BARNES v. ROSEBURG FOREST PRODUCTS
     COMPANY et al.

      PHIPPS, Presiding Judge.

      In Roseburg Forest Products Co. v. Barnes,1 the Supreme Court of Georgia

reversed this court’s decision in Barnes v. Roseburg Forest Products Co.2

Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court

as our own, and affirm the trial court’s judgment.

      Judgment affirmed. Doyle, C. J., and Boggs, J., concur.




      1
          299 Ga. 167 (787 SE2d 232) (2016).
      2
          333 Ga. App. 273 (775 SE2d 748) (2015).